                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

GERALD COPE, #140414,                       )
                                            )
          Plaintiff,                        )
                                            )
  v.                                        )        CASE NO. 2:18-CV-831-ECM
                                            )
NURSE FREDDRICK, et al.,                    )
                                            )
          Defendants.                       )

                                        ORDER

       On October 25, 2018, the Magistrate Judge entered a Recommendation (Doc. #8)

to which no objections have been filed. Upon an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED thattThe Recommendation of the Magistrate Judge is ADOPTED,

and that this case is DISMISSED without prejudice for Plaintiff’s failure to comply with

the orders of this court with respect to the filing of an amended complaint.

       A separate Final Judgment will be entered.

       DONE this 13th day of December, 2018.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  UNITED STATES DISTRICT JUDGE
